Citation Nr: 0931647	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable disability rating 
for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1972 to August 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for left ear hearing loss, rated noncompensable, 
effective September 26, 2007 (the date of the claim), and 
denied service connection for right ear hearing loss.  

In April 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing.  
A transcript of that proceeding is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veteran's military occupation 
specialty was a material facility specialist and the Veteran 
contends that he was exposed to the flight line continuously.  
Thus, in-service noise exposure is conceded.  The December 
2007 rating decision on appeal denied entitlement to service 
connection for right ear hearing loss as no current hearing 
loss was shown upon VA examination in November 2007.  The 
Veteran has submitted postservice documents which indicate 
worsening of right ear hearing loss.  Consequently, a current 
VA examination is necessary to determine if he has right ear 
hearing loss as per VA standards.  

Also, during the April 2009 videoconference hearing the 
Veteran testified that his service-connected left ear hearing 
loss had increased in severity since the November 2007 VA 
examination.  In light of the allegation of increased 
severity of disability, and because the current record does 
not provide an evidentiary basis for increase a remand for 
another VA examination is indicated.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a VA 
audiological evaluation (with 
audiometric studies) to determine 
whether or not the Veteran has a right 
ear hearing disability by VA standards 
(and, if so, its likely etiology).  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination.  If a right ear hearing 
loss disability is found, the examiner 
should provide an opinion as to whether 
or not such disability is related to 
the Veteran's service, to include noise 
exposure therein.  The audiological 
evaluation should also determine the 
current severity of his service-
connected left ear hearing loss.

2.	The RO should then readjudicate this 
matter.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.



				
	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




